DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              FRANK GUTTA,
                                Appellant,

                                    v.

WRIGHT, PONSOLDT & LOZEAU, TRIAL ATTORNEYS, L.L.P. and ALI
                        JAFERI,
                       Appellees.

                              No. 4D21-106

                          [February 17, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 16001225CAAXMX.

  Albert J. Piantini of Piantini & Associates, P.A., Coral Gables, for
appellant.

   Paul J. Parton and Tim B. Wright of Wright, Ponsoldt & Lozeau, Trial
Attorneys, L.L.P., Stuart, for appellee Wright, Ponsoldt & Lozeau, Trial
Attorneys, L.L.P.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.